Exhibit 10(C)

 

TARGET RECEIVABLES CORPORATION,

 

Transferor

 

TARGET NATIONAL BANK,

 

Servicer

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

Trustee

 

on behalf of the Collateral Certificateholder

 

--------------------------------------------------------------------------------

 

SERIES 2008-1 SUPPLEMENT

 

Dated as of May 19, 2008

 

to

 

AMENDED AND RESTATED
POOLING AND SERVICING AGREEMENT

 

Dated as of April 28, 2000,
as amended by Amendment No. 1, dated as of August 22, 2001

 

--------------------------------------------------------------------------------

 

TARGET CREDIT CARD MASTER TRUST

 

Series 2008-1

 


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

 

 

 

CREATION OF THE COLLATERAL CERTIFICATE

 

 

 

 

 

Section 1.1

 

Designation

 

 

 

 

 

 

 

Section 1.2

 

Delivery of and Payment for the Collateral Certificate

 

 

 

 

 

 

 

Section 1.3

 

Form of Delivery of the Collateral Certificate

 

 

 

 

 

 

 

ARTICLE II

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

Section 2.1

 

Definitions

 

 

 

 

 

 

 

ARTICLE III

 

 

 

 

 

SERVICER COMPENSATION, PROGRAM FEE AND LOYALTY, REWARDS AND TCOE
FEE

 

 

 

 

 

Section 3.1

 

Servicer Compensation

 

 

 

 

 

 

 

Section 3.2

 

Program Fee

 

 

 

 

 

 

 

Section 3.3

 

Loyalty, Rewards and TCOE Fee

 

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

RIGHTS OF THE COLLATERAL CERTIFICATEHOLDER AND

ALLOCATION AND APPLICATION OF COLLECTIONS

 

 

 

 

 

Section 4.1

 

Rights of the Collateral Certificateholder

 

 

 

 

 

 

 

Section 4.2

 

Collections and Allocations; Payments on Transferor Certificate

 

 

 

 

 

 

 

Section 4.3

 

Determination of Monthly Interest

 

 

 

 

 

 

 

Section 4.4

 

Determination of Principal Amounts

 

 

 

 

 

 

 

Section 4.5

 

Special Shared Principal Collections

 

 

 

 

 

 

 

Section 4.6

 

Application of Funds on Deposit in the Collection Account Allocable to the
Collateral Certificate

 

 

 

 

 

 

 

Section 4.7

 

Investor Defaulted Amount

 

 

 

 

 

 

 

Section 4.8

 

Collateral Certificate Additional Amount

 

 

 


 

ARTICLE V

 

 

 

 

 

DISTRIBUTIONS AND REPORTS TO SERIES 2008-1

CERTIFICATEHOLDER

 

 

 

 

 

Section 5.1

 

Distributions

 

 

 

 

 

 

 

Section 5.2

 

Reports and Statements to Collateral Certificateholder

 

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

 

EARLY AMORTIZATION EVENTS

 

 

 

 

 

Section 6.1

 

Series 2008-1 Early Amortization Events

 

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

OPTIONAL TERMINATION; SERIES TERMINATION

 

 

 

 

 

Section 7.1

 

Optional Termination

 

 

 

 

 

 

 

Section 7.2

 

Series 2008-1 Termination

 

 

 

 

 

 

 

Section 7.3

 

Special Reduction of the Invested Amount

 

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

FINAL DISTRIBUTION

 

 

 

 

 

Section 8.1

 

Sale of Receivables or Collateral Certificateholder’s Interest pursuant to
Section 2.6 or 10.1 of the Agreement and Section 7.1 or 7.2 of this
Series Supplement

 

 

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

 

 

Section 9.1

 

Legend on Collateral Certificate

 

 

 

 

 

 

 

Section 9.2

 

Ratification of Agreement

 

 

 

 

 

 

 

Section 9.3

 

Counterparts

 

 

 

 

 

 

 

Section 9.4

 

Transfer of the Collateral Certificate

 

 

 

 

 

 

 

Section 9.5

 

Jurisdiction; Service

 

 

 

 

 

 

 

Section 9.6

 

GOVERNING LAW

 

 

 

 

 

 

 

Section 9.7

 

Article 8

 

 

 

 

 

 

 

Section 9.8

 

No Petition

 

 

 

 

 

 

 

Section 9.9

 

Instructions in Writing

 

 

 


 

Section 9.10

 

Adjustments

 

 

 

 

 

 

 

Section 9.11

 

Eligible Investments

 

 

 


 

EXHIBITS

 

Form of Collateral Certificate

 

 

Form of Monthly Collateral Certificateholder’s Statement

 

 

Form of Monthly Servicer’s Certificate

 

 

Form of Transferee Representation Letter

 

 

Adjustment Payment Schedule

 

 

 


 

SERIES 2008-1 SUPPLEMENT, dated as of May 19, 2008 (this “Series Supplement”) by
and among TARGET RECEIVABLES CORPORATION, a corporation organized and existing
under the laws of the State of Minnesota, as Transferor (the “Transferor”),
TARGET NATIONAL BANK, a national banking association organized and existing
under the laws of the United States, as Servicer (“Target National Bank” or the
“Servicer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association organized and existing under the laws of the United States, as
trustee (together with its successors in trust thereunder as provided in the
Agreement referred to below, the “Trustee”) on behalf of the Certificateholders
of the Target Credit Card Master Trust (the “Trust”) under the Amended and
Restated Pooling and Servicing Agreement, dated as of April 28, 2000, as amended
by Amendment No. 1, dated as of August 22, 2001 (as amended, supplemented or
otherwise modified, as amended, the “Agreement”) by and among the Transferor,
the Servicer and the Trustee.

 

WHEREAS, Section 6.3 of the Agreement provides, among other things, that the
Transferor and the Trustee may at any time and from time to time enter into a
supplement to the Agreement for the purpose of authorizing the issuance by the
Transferor, for execution and redelivery to the Trustee for authentication, of
one or more Series of Certificates;

 

WHEREAS, pursuant to this Series Supplement, the Transferor and the Trustee
shall create a new Series of Investor Certificates and shall specify the
Principal Terms thereof; and

 

WHEREAS, on the Closing Date, the Investor Certificates created hereunder will
be deposited by the Transferor in Target Credit Card Owner Trust 2008-1 (the
“Owner Trust”) and pledged by the Owner Trust to an indenture trustee to secure
the $3,825,000,000 Floating Rate Asset-Backed Notes to be issued by the Owner
Trust pursuant to the Indenture (as defined herein).

 

ARTICLE I

 

CREATION OF THE COLLATERAL CERTIFICATE

 

Section 1.1             Designation.

 

There is hereby created a Series of Investor Certificates to be issued pursuant
to the Agreement and this Series Supplement to be known generally as the
“Series 2008-1 Certificates.”  The Series 2008-1 Certificates shall be issued in
a single class evidenced by a single certificate and designated generally as the
Series 2008-1 Collateral Certificate (the “Collateral Certificate”). 
Series 2008-1 shall not be a Principal Sharing Series and shall not be entitled
to share Excess Finance Charge Collections with other Series.

 

Section 1.2             Delivery of and Payment for the Collateral Certificate.

 

The Transferor shall execute and deliver the Collateral Certificate to the
Trustee for authentication in accordance with Section 6.1 of the Agreement.  The
Trustee shall deliver the Collateral Certificate to or upon the order of the
Transferor when authenticated in accordance with Section 6.2 of the Agreement. 
The Collateral Certificate will be deposited by the

 


 

Transferor into the Owner Trust and pledged by the Owner Trust to an indenture
trustee to secure the Notes.

 

Section 1.3             Form of Delivery of the Collateral Certificate.

 

The Collateral Certificate shall be delivered as a Registered Certificate as
provided in Section 6.1 of the Agreement and shall be a Definitive Certificate
as provided in Section 6.12 of the Agreement.  The Collateral Certificate shall
be substantially in the form of Exhibit A hereto.

 

ARTICLE II

 

DEFINITIONS

 

Section 2.1             Definitions.

 

In the event that any term or provision contained herein shall conflict with or
be inconsistent with any provision contained in the Agreement, the terms and
provisions of this Series Supplement shall govern with respect to the Collateral
Certificate.  All Articles, Sections, subsections and Exhibits references herein
shall mean Articles, Sections, subsections and Exhibits of this
Series Supplement except as otherwise provided herein.  All capitalized terms
used herein and not otherwise defined herein shall have the meanings ascribed to
them in the Agreement.  Each capitalized term defined herein shall relate only
to the Collateral Certificate and to no other Series of Certificates issued by
the Trust.  Certain terms used herein are defined by reference to the
Indenture.  If the Indenture should terminate prior to the termination of this
Series Supplement, then each term defined herein by reference to the Indenture
shall be deemed a reference to such term as defined in the Indenture immediately
prior to the termination thereof and shall have the same force and effect as if
fully set forth herein, notwithstanding the termination of the Indenture.

 

“Accreted Note Value” shall have the meaning specified in the Note Purchase
Agreement.

 

“Additional Interest” shall have the meaning specified in Section 4.3.

 

“Additional Notes” shall have the meaning specified in the Indenture.

 

“Adjustment Payment” shall mean any payment the Transferor is required to make
into the Special Funding Account pursuant to subsection 3.9(a) of the Agreement.

 

“Adjustment Payment Shortfall Reinstatement” shall mean, for any date of
determination following a Distribution Date on which the Invested Amount has
been reduced by the Series 2008-1 Allocation Percentage of unpaid Adjustment
Payments required to be made by the Transferor when the Transferor Amount had
been reduced to zero, an amount equal to the lesser of (a) the aggregate amount
of such reductions minus the aggregate amount of any reimbursement of such
reductions pursuant to subsection 4.6(a)(iii) on any prior Distribution Date and
(b) the Transferor Amount on such date of determination.

 


 

“Adjustment Percentage” shall mean, with respect to any Distribution Date, the
percentage specified for such Distribution Date on Exhibit E.

 

“Amortization Period Commencement Date” shall mean the earlier of (a) May 5,
2013 and (b) an Early Amortization Commencement Date.

 

“Available Series 2008-1 Finance Charge Collections” shall have the meaning
specified in subsection 4.6(a).

 

“Available Series 2008-1 Principal Collections” shall mean, with respect to any
Distribution Date, the sum of (a) the Principal Allocation Percentage of
Collections of Principal Receivables collected during the preceding Monthly
Period and (b) the sum of the amounts designated to be treated as Available
Series 2008-1 Principal Collections pursuant to subsections 4.6(a)(ii) and
(iii) with respect to such Distribution Date.

 

“Business Day” shall (a) for the purpose of determining LIBOR, have the meaning
provided in the Agreement; provided, however, that for such purpose, a Business
Day shall not include any day on which banking institutions in London, England,
trading in United States dollar deposits in the London interbank market, are
authorized or obligated by law or executive order to be closed and (b) for all
other purposes, have the meaning provided in the Agreement.

 

“Cap Test Percentage” shall have the meaning specified in the Note Purchase
Agreement.

 

“Cap Trigger” shall have the meaning specified in the Note Purchase Agreement.

 

“Carryover Interest” shall mean, with respect to any Distribution Date, (a) any
Monthly Interest due but not paid to the Collateral Certificateholder on any
previous Distribution Date plus (b) any Additional Interest due with respect to
such Distribution Date.

 

“Closing Date” shall mean May 19, 2008.

 

“Collateral Certificate” shall have the meaning specified in Section 1.1.

 

“Collateral Certificate Addition Date” shall have the meaning specified in
subsection 4.8(a).

 

“Collateral Certificate Additional Amount” shall have the meaning specified in
subsection 4.8(a).

 

“Collateral Certificateholder” shall mean the holder of record of the Collateral
Certificate.

 

“Collateral Certificateholder’s Interest” shall have the meaning specified in
Section 4.1.

 


 

“Distribution Date” shall mean June 25, 2008, and the 25th day of each month
thereafter, or if such day is not a Business Day, the next succeeding Business
Day.

 

“Early Amortization Commencement Date” shall mean the Business Day immediately
following the date on which an Early Amortization Event or a Series 2008-1 Early
Amortization Event occurs or is deemed to have occurred.

 

“Early Amortization Event” shall mean any of the events specified in Section 9.1
of the Agreement.

 

“Early Amortization Period” shall mean the period beginning on an Early
Amortization Commencement Date and ending on the Series 2008-1 Termination Date.

 

“Event of Default” shall have the meaning specified in the Indenture.

 

“Floating Allocation Percentage” shall mean, with respect to any Monthly Period,
the percentage equivalent of a fraction the numerator of which equals the
Invested Amount as of the end of the last day of the immediately preceding
Monthly Period, or in the case of the first Monthly Period, the Closing Date,
and the denominator of which is the sum of (a) the Principal Receivables plus
(b) any amount on deposit in the Special Funding Account, in each case as of the
end of the last day of the Monthly Period used to determine the numerator, or in
the case of the first Monthly Period, the Closing Date; provided that such
calculations are subject to adjustment upon the direction of the Transferor, in
accordance with subsection 2.9(g) of the Agreement, to give effect to additions
of Additional Accounts.

 

“Indenture” shall mean that certain indenture, dated as of May 19, 2008, by and
between the Owner Trust and Wells Fargo Bank, National Association, as indenture
trustee.

 

“Initial Invested Amount” shall mean $3,825,000,000.

 

“Interest Accrual Period” shall mean, with respect to any Distribution Date, the
period from and including the preceding Distribution Date to but excluding such
Distribution Date; provided, however, that the initial Interest Accrual Period
shall begin on and include the Closing Date and end on but exclude the first
Distribution Date.

 

“Interest Rate” shall have the meaning specified in the Indenture.

 

“Invested Amount” shall mean, for any date of determination, an amount equal to
the sum of (a) the Initial Invested Amount, plus (b) the sum of the aggregate
amounts allocated with respect to the reimbursement of Investor Charge-Offs and
available on all prior Distribution Dates pursuant to subsection 4.6(a)(iii),
plus (c) the sum of the aggregate Adjustment Payment Shortfall Reinstatements on
all prior dates of determination, plus (d) the aggregate amount of any increases
in the principal amount of the Collateral Certificate after the Closing Date
pursuant to Section 4.8, including the principal balance of any Note Purchaser
Note Repurchase pursuant to subsection 17(b) of the Note Purchase Agreement,
minus (e) the aggregate amount of principal payments made to the Collateral
Certificateholder prior to such date, minus (f) the aggregate amount of Investor
Charge-Offs for all prior Distribution Dates, minus (g) the Principal Payment
Adjustment for such date or any prior date, and minus (h) the aggregate amount
of any

 


 

reductions in the Invested Amount as a result of the purchase by the Transferor
for cancellation of a portion of the Notes pursuant to Section 7.3, including
the principal balance of any Transferor Note Repurchase pursuant to subsection
17(a) of the Note Purchase Agreement.

 

“Investor Charge-Off” shall mean, with respect to any Distribution Date, the
aggregate amount of any reduction in the Invested Amount pursuant to
Section 4.7.

 

“Investor Defaulted Amount” shall mean, with respect to any Monthly Period, an
amount equal to the product of the Defaulted Amount and the Floating Allocation
Percentage with respect to such Monthly Period.

 

“Investor Percentage” shall mean, with respect to Principal Receivables, the
Principal Allocation Percentage and, with respect to Finance Charge Receivables
and the Defaulted Amount, the Floating Allocation Percentage.

 

“Legal Maturity Date” shall mean the May 25, 2016 Distribution Date.

 

“LIBOR” shall have the meaning specified in the Indenture.

 

“LIBOR Determination Date” shall have the meaning specified in the Indenture.

 

“Loyalty, Rewards and TCOE Fee” shall mean, with respect to any Monthly Period,
the direct cost or related accrual of loyalty, reward and TCOE benefits provided
to or on behalf of cardholders for such Monthly Period; for the avoidance of
doubt, the Loyalty, Rewards and TCOE Fee does not include the marketing or
operational expenses related to the programs.

 

“Loyalty, Rewards and TCOE Fee Rate Cap” shall mean 2.50%.

 

“Monthly Interest” shall have the meaning specified in Section 4.3.

 

“Monthly Interest Shortfall” shall have the meaning specified in Section 4.3.

 

“Monthly Loyalty, Rewards and TCOE Fee” shall have the meaning specified in
Section 3.3.

 

“Monthly Period” shall mean, with respect to each Determination Date and its
related Distribution Date, the immediately preceding fiscal month of the
Transferor; provided that the first Monthly Period shall begin on the first day
of the fiscal month of the Transferor during which the Closing Date occurs and
end on the last day of the fiscal month of the Transferor during which the
Closing Date occurs.

 

“Monthly Program Fee” shall have the meaning specified in Section 3.2.

 

“Monthly Servicing Fee” shall have the meaning specified in Section 3.1.

 

“Note” shall have the meaning specified in the Indenture.

 

“Note Initial Principal Balance” shall have the meaning specified in the
Indenture.

 


 

“Note Principal Balance” shall have the meaning specified in the Indenture.

 

“Note Purchase Agreement” shall mean that certain note purchase agreement, dated
as of May 5, 2008, by and among Target, the Transferor, as seller, BOTAC, Inc.,
as note purchaser, and Chase Bank USA, National Association.

 

“Note Purchase Agreement Early Amortization Event” shall mean the events
specified in subsections 2(h), 5(b), 9(c) and 17(a) of the Note Purchase
Agreement.

 

“Note Purchaser Note Repurchase” shall have the meaning specified in the Note
Purchase Agreement.

 

“Noteholder” shall have the meaning specified in the Indenture.

 

“Owner Trust” shall have the meaning specified in the recitals.

 

“Percentage Allocation” shall have the meaning specified in subsection
4.2(b)(i)(y).

 

“Principal Allocation Percentage” shall mean, with respect to any Monthly
Period, the percentage equivalent of a fraction the numerator of which equals
(a) during the Revolving Period, the Invested Amount at the end of the last day
of the immediately preceding Monthly Period, or in the case of the first Monthly
Period, the Closing Date, and (b) during an Amortization Period, the Invested
Amount at the end of the last day of the Revolving Period, and the denominator
of which equals the greater of (1) the sum of (x) the Principal Receivables plus
(y) the principal amount on deposit in the Special Funding Account each as of
the end of the last day of the immediately preceding Monthly Period, or in the
case of the first Monthly Period, the Closing Date and (2) the sum of the
numerators used to calculate the principal allocation percentages for all
Series and Participations outstanding as of the date as to which such
determination is made; provided, further, that such calculations are subject to
adjustment upon the direction of the Transferor, in accordance with subsection
2.9(g) of the Agreement, to give effect to additions of Additional Accounts.

 

“Principal Payment Adjustment” shall mean (i) with respect to the Distribution
Date that is the first Special Payment Date, an amount equal to the product of
(x) the Adjustment Percentage for such Distribution Date and (y) the Note
Initial Principal Balance, plus the amount of any increase in the Invested
Amount pursuant to clause (d) of the definition of Invested Amount as a result
of a Note Purchaser Note Repurchase, minus the amount of any decrease in the
Invested Amount pursuant to clause (h) of the definition of Invested Amount as a
result of a Transferor Note Repurchase and (ii) with respect to all other
Distribution Dates and Special Payment Dates, zero.

 

“Principal Shortfall” shall mean, with respect to any Distribution Date during
the Amortization Period, (x) for Series 2008-1, the Invested Amount after the
application of Collections of Principal Receivables on such Distribution Date or
(y) for any other Series, the amounts specified as such in the Supplement for
such other Series.

 


 

“Program Fee” shall mean the compensation to Target Corporation for its account
origination, marketing and program management activities.

 

“Program Fee Rate” shall mean 3.00% per annum.

 

“Rating Agency” shall have the meaning specified in the Agreement.

 

“Rating Agency Condition” shall have the meaning specified in the Agreement;
provided, that (i) if and for so long as there are more than $0 but less than
$500,000,000 of outstanding securities issued by the Trust or a related owner
trust that are rated by a nationally recognized statistical rating agency,
satisfaction of the Rating Agency Condition shall also mean receipt of consent
to the particular action from BOTAC, Inc. for so long as all Notes are held by
BOTAC, Inc. or an Affiliate that is a wholly owned subsidiary of Chase Bank USA,
National Association or JPMorgan Chase & Co. (which consent shall not be
unreasonably withheld) or (ii) if there are no outstanding securities issued by
the Trust or a related owner trust that are rated by a nationally recognized
statistical rating agency, satisfaction of the Rating Agency Condition shall
only mean receipt of consent to the particular action from BOTAC, Inc. for so
long as all Notes are held by BOTAC, Inc. or an Affiliate that is a wholly owned
subsidiary of Chase Bank USA, National Association or JPMorgan Chase & Co.
(which consent shall not be unreasonably withheld).

 

“Reassignment Amount” shall mean, with respect to any Distribution Date, after
giving effect to any deposits and distributions otherwise to be made on such
Distribution Date, the sum of (i) the Invested Amount on such Distribution Date
plus (ii) the Monthly Interest for such Distribution Date and the Carryover
Interest, if any, for such Distribution Date.

 

“Record Date” shall mean, with respect to any Distribution Date, the last
Business Day of the calendar month preceding the month in which such
Distribution Date occurs.

 

“Reference Banks” shall mean four major banks in the London interbank market
selected by the Servicer.

 

“Required Retained Transferor’s Percentage” shall mean 2%; provided, however,
that such percentage may be adjusted from time to time upon written notice from
the Transferor to the Trustee and such action shall not, as evidenced by a Tax
Opinion, cause the Trust to be characterized for Federal income tax purposes as
an association or publicly traded partnership taxable as a corporation or
otherwise have any material adverse effect on the Federal income taxation of any
outstanding Series of Certificates or any Certificate Owner.

 

“Revolving Period” shall mean the period from and including the Closing Date to,
but not including, the Amortization Period Commencement Date.

 

“Series Invested Amount” shall mean, for Series 2008-1, for any date of
determination, an amount equal to the Invested Amount as of such date.

 

“Series 2005-1” shall mean the Series of the Target Credit Card Master Trust
represented by the Series 2005-1 Certificates.

 


 

“Series 2005-1 Certificates” shall have the meaning specified in Section 1.1 of
the Series 2005-1 Supplement.

 

“Series 2005-1 Supplement” shall mean the Series 2005-1 Supplement, dated as of
November 9, 2005, by and among the Transferor, the Servicer and the Trustee.

 

“Series 2005-1 Principal Shortfall” shall mean the “Principal Shortfall” for
Series 2005-1 as defined and specified in the Series 2005-1 Supplement.

 

“Series 2008-1” shall mean the Series of the Target Credit Card Master Trust
represented by the Collateral Certificate.

 

“Series 2008-1 Allocation Percentage” shall mean, on any date of determination,
the percentage equivalent of a fraction the numerator of which is the Invested
Amount and the denominator of which is the sum of the invested amounts (or
adjusted invested amounts, as applicable) of all then outstanding Series.

 

“Series 2008-1 Certificates” shall have the meaning specified in Section 1.1.

 

“Series 2008-1 Early Amortization Event” shall have the meaning specified in
Section 6.1.

 

“Series 2008-1 Principal” shall have the meaning specified in Section 4.4.

 

“Series 2008-1 Termination Date” shall mean the earlier to occur of (i) the date
on which the Invested Amount is reduced to zero, and (ii) the Legal Maturity
Date.

 

“Servicing Fee Rate” shall mean 2.00% per annum.

 

“Special Payment Date” shall mean each Distribution Date following the Monthly
Period in which an Early Amortization Commencement Date occurs.

 

“Special Shared Principal Collections” shall have the meaning specified in
Section 4.5.

 

“Target” shall mean Target Corporation, a Minnesota corporation.

 

“Targeted Holder” shall mean each holder of (i) a right to receive interest or
principal with respect to the Collateral Certificate, (ii) any interest in the
Trust with respect to which an Opinion of Counsel has not been rendered to the
effect that such interest will be treated as debt for federal income tax
purposes, and (iii) a right to receive any amount in respect of the Transferor’s
Interest; provided that any Person holding more than one right or interest each
of which would cause such Person to be a Targeted Holder shall be treated as a
single Targeted Holder.

 

“TCOE” shall mean the Take Charge of Education program.

 


 

“Transferor Note Repurchase” shall have the meaning specified in the Note
Purchase Agreement.

 

“Transferor Retained Certificates” shall mean Investor Certificates of any
Series, which the Transferor retains or any interest in a trust or other entity
that holds Investor Certificates, that is retained by the Transferor, but only
to the extent that and for so long as the Transferor is the Holder of such
Certificates or interest in a trust that holds Investor Certificates.

 


 

ARTICLE III

 

SERVICER COMPENSATION, PROGRAM FEE AND LOYALTY, REWARDS AND TCOE FEE

 

Section 3.1             Servicer Compensation.

 

The share of the Servicing Fee allocable to the Collateral Certificateholder
with respect to any Distribution Date shall be equal to the product of (a) a
fraction, the numerator of which is the number of weeks in the related Monthly
Period and the denominator of which is the number of weeks in the related fiscal
year of the Transferor, (b) the Servicing Fee Rate and (c) (i) the Invested
Amount at the end of the last day of the Monthly Period second preceding such
Distribution Date, minus (ii) the product of the amount, if any, on deposit in
the Special Funding Account at the end of the last day of the Monthly Period
second preceding such Distribution Date and the Floating Allocation Percentage
with respect to the Monthly Period related to such Distribution Date (this
amount, together with any such amounts unpaid from prior Distribution Dates, the
“Monthly Servicing Fee”); provided, however, that with respect to the first
Distribution Date, the Monthly Servicing Fee shall be $2,732,143.  The remainder
of the Servicing Fee for each Distribution Date shall be paid from amounts
allocable to the Holder of the Transferor Certificate, holders of Participations
or the Certificateholders of other Series (as provided in the related
Supplements) and in no event shall the Trust, the Trustee or the Collateral
Certificateholder be liable for the share of the Servicing Fee to be paid from
amounts allocable to the Holder of the Transferor Certificate, holders of
Participations or the Certificateholders of any other Series.  The Monthly
Servicing Fee shall be payable to the Servicer on any Distribution Date solely
to the extent amounts are available for distribution in respect thereof pursuant
to subsection 4.6(a)(i).

 

Section 3.2             Program Fee.

 

The share of the Program Fee allocable to the Collateral Certificateholder with
respect to any Distribution Date shall be equal to the product of (a) a
fraction, the numerator of which is the number of weeks in the related Monthly
Period and the denominator of which is the number of weeks in the related fiscal
year of the Transferor, (b) the Program Fee Rate and (c) (i) the Invested Amount
at the end of the last day of the Monthly Period second preceding such
Distribution Date, minus (ii) the product of the amount, if any, on deposit in
the Special Funding Account at the end of the last day of the Monthly Period
second preceding such Distribution Date and the Floating Allocation Percentage
with respect to the Monthly Period related to such Distribution Date (this
amount, together with any such amounts unpaid from prior Distribution Dates, the
“Monthly Program Fee”); provided, however, that with respect to the first
Distribution Date, the Monthly Program Fee shall be $4,098,214.  The Monthly
Program Fee shall be payable to the Target Corporation on any Distribution Date
solely to the extent amounts are available for distribution in respect thereof
pursuant to subsection 4.6(a)(iv).

 

Section 3.3             Loyalty, Rewards and TCOE Fee.

 

The share of the Loyalty, Rewards and TCOE Fee allocable to the Collateral
Certificateholder with respect to any Distribution Date shall be equal to the
lesser of (1) the

 


 

product of (a) a fraction, the numerator of which is the number of weeks in the
related Monthly Period and the denominator of which is the number of weeks in
the related fiscal year of the Transferor, (b) the Loyalty, Rewards and TCOE Fee
Rate Cap and (c) (i) the Invested Amount at the end of the last day of the
Monthly Period second preceding such Distribution Date, minus (ii) the product
of the amount, if any, on deposit in the Special Funding Account at the end of
the last day of the Monthly Period second preceding such Distribution Date and
the Floating Allocation Percentage with respect to the Monthly Period related to
such Distribution Date and (2) the product of (a) a fraction the numerator of
which is (i) the Invested Amount minus (ii) the product of the amount, if any,
on deposit in the Special Funding Account at the end of the last day of the
Monthly Period second preceding such Distribution Date and the Floating
Allocation Percentage with respect to the Monthly Period related to such
Distribution Date and the denominator of which is the Principal Receivables,
both as of the end of the last day of the Monthly Period second preceding such
Distribution Date and (b) the Loyalty, Rewards and TCOE Fee for the Monthly
Period immediately preceding such Distribution Date (this amount, together with
any such amounts unpaid from prior Distribution Dates, the “Monthly Loyalty,
Rewards and TCOE Fee”); provided, however, that with respect to the first
Distribution Date, the Monthly Loyalty, Rewards and TCOE Fee shall be
$2,302,759.  The Monthly Loyalty, Rewards and TCOE Fee shall be payable to
Target Corporation on any Distribution Date solely to the extent amounts are
available for distribution in respect thereof pursuant to subsection 4.6(a)(v).

 

ARTICLE IV

 

RIGHTS OF THE COLLATERAL CERTIFICATEHOLDER AND

ALLOCATION AND APPLICATION OF COLLECTIONS

 

Section 4.1             Rights of the Collateral Certificateholder.

 

The Collateral Certificate shall represent an undivided interest in the Trust
(the “Collateral Certificateholder’s Interest”), consisting of the right to
receive, to the extent necessary to make the required payments with respect to
such Collateral Certificate at the times and in the amounts specified in this
Series Supplement, (a) the Floating Allocation Percentage and the Principal
Allocation Percentage (as applicable from time to time) of Collections and
(b) funds on deposit in the Special Funding Account and distributable to the
Collateral Certificate pursuant to Section 4.2 of the Agreement.  The Investor
Certificates of Series 2008-1 shall not be subordinated to any other Series.

 

Section 4.2             Collections and Allocations; Payments on Transferor
Certificate.

 

(a)        Collections.  The Servicer shall apply or shall instruct the Trustee
to apply all funds on deposit in the Collection Account and the Special Funding
Account allocable to the Collateral Certificate as described in this Article IV
and Article IV of the Agreement.

 

(b)        Allocations.  The Servicer shall apply, or shall instruct the Trustee
to apply, all Collections and other funds that are allocated to the Collateral
Certificate as follows:

 

(i)    Daily Allocations During the Revolving Period.  During the Revolving
Period, if the conditions specified in the last sentence of

 


 

subsection 4.3(a) of the Agreement are no longer satisfied, the Servicer shall,
prior to the close of business on any Date of Processing, allocate the following
amounts as set forth below:

 

(x)  Allocate to the Collateral Certificateholder and deposit in the Collection
Account no later than the second Business Day following the Date of Processing
an amount equal to the product of (A) the Floating Allocation Percentage with
respect to the current Monthly Period and (B) the aggregate amount of
Collections of Finance Charge Receivables on such Date of Processing; provided,
however, that, with respect to each Monthly Period, such amount shall only be
deposited until such time as the amount of Collections of Finance Charge
Receivables allocable to Series 2008-1 deposited in the Collection Account
equals the amount of Monthly Interest, Carryover Interest, if any, and, at any
time that Target National Bank is not the Servicer, the Monthly Servicing Fee,
in each case due on the Distribution Date in the following Monthly Period.

 

(y) Allocate to the Collateral Certificateholder and deposit in the Collection
Account no later than the second Business Day following the Date of Processing
an amount equal to the product of (I) the Principal Allocation Percentage with
respect to the current Monthly Period and (II) the aggregate amount of
Collections of Principal Receivables on such Date of Processing (for any such
date, a “Percentage Allocation”); provided, however, that with respect to each
Monthly Period, such amount shall only be deposited if Series 2005-1 is
outstanding and in its Accumulation Period, and only until such time as the
amount of Collections of Principal Receivables allocable to Series 2008-1
deposited in the Collection Account equals the amount necessary to be applied as
Special Shared Principal Collections for the benefit of Series 2005-1 on the
Distribution Date in the following Monthly Period.

 

Any amount of Collections of Principal Receivables on deposit in the Collection
Account over the amount required to be retained in the Collection Account and
the remainder of the Percentage Allocation on that Date of Processing shall be
paid to the Holder of the Transferor Certificate only if on such Date of
Processing the Transferor Amount (excluding the interest represented by any
Supplemental Certificate) is greater than the Required Retained Transferor
Amount (after giving effect to all Receivables transferred to the Trust on such
day) and otherwise shall be deposited in the Special Funding Account.

 

(ii)   Daily Allocations During the Scheduled Amortization Period.  During the
Amortization Period but exclusive of the Early Amortization Period, if the
conditions specified in the last sentence of subsection 4.3(a) of the Agreement
are not satisfied, the Servicer shall, prior to the close of business on any
Date of Processing, allocate the following amounts as set forth below:

 

(x)  Allocate to the Collateral Certificateholder and deposit in the Collection
Account no later than the second Business Day following the Date of

 


 

Processing an amount equal to the product of (A) the Floating Allocation
Percentage with respect to the current Monthly Period and (B) the aggregate
amount of Collections of Finance Charge Receivables on such Date of Processing;
provided, however, that, with respect to each Monthly Period, such amount shall
only be deposited until such time as the amount of Collections of Finance Charge
Receivables allocable to Series 2008-1 on deposit in the Collection Account
equals the amount of Monthly Interest, Carryover Interest, if any, and, at any
time that Target National Bank is not the Servicer, the Monthly Servicing Fee,
in each case due on the Distribution Date in the following Monthly Period.

 

(y)  Allocate to the Collateral Certificateholder and deposit in the Collection
Account no later than the second Business Day following the Date of Processing
an amount equal to the Percentage Allocation; provided, however, that after the
date on which an amount of such Collections equal to the Invested Amount has
been deposited into the Collection Account and allocated to the Collateral
Certificateholder, any excess of the amount determined in accordance with this
subparagraph (y) shall be paid to the Holder of the Transferor Certificate only
if on such Date of Processing the Transferor Amount (excluding the interest
represented by any Supplemental Certificate) is greater than the Required
Retained Transferor Amount (after giving effect to all Principal Receivables
transferred to the Trust on such day) and otherwise shall be deposited in the
Special Funding Account.

 

(iii)  Daily Allocations During the Early Amortization Period.  During the Early
Amortization Period, if the conditions specified in the last sentence of
subsection 4.3(a) of the Agreement are not satisfied, the Servicer shall, prior
to the close of business on any Date of Processing, allocate the following
amounts as set forth below:

 

(x)  Allocate to the Collateral Certificateholder and deposit in the Collection
Account no later than the second Business Day following the Date of Processing
an amount equal to the product of (A) the Floating Allocation Percentage with
respect to the current Monthly Period and (B) the aggregate amount of
Collections of Finance Charge Receivables on such Date of Processing.

 

(y)  Allocate to the Collateral Certificateholder and deposit in the Collection
Account no later than the second Business Day following the Date of Processing
an amount equal to the Percentage Allocation; provided, however, that after the
date on which an amount of such Collections equal to the Invested Amount plus
the amount necessary to be applied as Special Shared Principal Collections for
the benefit of Series 2005-1 on the Distribution Date in the following Monthly
Period has been deposited into the Collection Account and allocated to the
Collateral Certificateholder, any excess of the amount determined in accordance
with this subparagraph (y) shall be paid to the Holder of the Transferor
Certificate only if on such Date of Processing the Transferor Amount (excluding
the interest represented by any Supplemental Certificate) is greater

 


 

than the Required Retained Transferor Amount (after giving effect to all
Principal Receivables transferred to the Trust on such day) and otherwise shall
be deposited in the Special Funding Account.

 

(iv)  Monthly Allocations.  At all times, the Servicer shall, prior to the close
of business on any Transfer Date, allocate to the Collateral Certificateholder
and deposit in the Collection Account an amount equal to the sum of (I) (A) the
lesser of (1) the product of (x) the Floating Allocation Percentage with respect
to the preceding Monthly Period and (y) the aggregate amount of Collections of
Finance Charge Receivables for the preceding Monthly Period and (2) the
aggregate of (a) the amounts described pursuant to subclause (y) of each of
clauses (i) through (vi) of subsection 4.6(a) with respect to the related
Distribution Date and (b) the amount described in subsection 4.6(a)(vii) with
respect to the related Distribution Date, less (B) the daily amounts deposited
in the Collection Account during the preceding Monthly Period pursuant to
subsections 4.2(b)(i)(x), 4.2(b)(ii)(x) and 4.2(b)(iii)(x), if any, (II) (A) the
lesser of (1) the product of (a) the Principal Allocation Percentage with
respect to the preceding Monthly Period and (b) the aggregate amount of
Collections of Principal Receivables for the preceding Monthly Period and
(2) (x) for each Monthly Period during the Revolving Period, zero, and (y) for
each Monthly Period during the Amortization Period, the Invested Amount, less
(B) the daily amounts deposited in the Collection Account during the preceding
Monthly Period pursuant to subsections 4.2(b)(i)(y), 4.2(b)(ii)(y) and
4.2(b)(iii)(y), and (III) an amount equal to (A) the amount of Special Shared
Principal Collections to be applied for the benefit of Series 2005-1 from
amounts that were originally allocated to Series 2008-1, not to exceed
(a) during the Revolving Period, the Principal Allocation Percentage of
Collections of Principal Receivables for the preceding Monthly Period or
(b) during the Early Amortization Period, the Principal Allocation Percentage of
Collections of Principal Receivables for the preceding Monthly Period less the
amount thereof applied to pay Series 2008-1 Principal on the related
Distribution Date, less (B) the daily amounts deposited in the Collection
Account during the preceding Monthly Period pursuant to subsections
4.2(b)(i) and 4.2(b)(iii) with respect to the Revolving Period and the Early
Amortization Period, respectively, if any.

 

Notwithstanding the foregoing or any other provision of this Series Supplement,
in accordance with subsection 4.3(c) of the Agreement and subsection 5.1(e), the
Servicer need not deposit in the Collection Account any amounts payable to
Target Receivables Corporation or Target, in any capacity, pursuant to this
Series Supplement or the Indenture.

 

(c)        The allocations to be made pursuant to this Section 4.2 also apply to
deposits into the Collection Account that are treated as Collections (including
adjustment payments made in accordance with Section 3.9 of the Agreement),
payment of the reassignment price pursuant to subsection 2.5(b) of the Agreement
and proceeds from the sale, disposition or liquidation of the Receivables
pursuant to Section 2.6, 10.1, or 12.2 of the Agreement and

 


 

Section 8.1.  Such deposits to be treated as Collections will be allocated as
Finance Charge Receivables or Principal Receivables as provided in the
Agreement.

 

Section 4.3             Determination of Monthly Interest.

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine an amount of monthly interest (the “Monthly Interest”) with respect to
such Distribution Date equal to the product of (i) the Interest Rate for the
related Interest Accrual Period, (ii) the Note Principal Balance at the end of
the last day of the related Monthly Period, and (iii) a fraction the numerator
of which is the actual number of days in the related Interest Accrual Period and
the denominator of which is 360; provided, however, that with respect to the
first Distribution Date after the Closing Date the Monthly Interest shall be an
amount equal to $12,373,609.

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine an amount (the “Monthly Interest Shortfall”) equal to the excess, if
any, of (x) the Monthly Interest for the Interest Accrual Period applicable to
such Distribution Date over (y) the amount available to be paid to the
Collateral Certificateholder in respect of interest on such Distribution Date. 
If there is a Monthly Interest Shortfall with respect to any Distribution Date,
an additional amount (“Additional Interest”) shall be payable as provided herein
with respect to the Collateral Certificate on each Distribution Date following
such Distribution Date, to and including the Distribution Date on which such
Monthly Interest Shortfall is paid to the Collateral Certificateholder, equal to
the product of (i) the Interest Rate, (ii) such Monthly Interest Shortfall
remaining unpaid, and (iii) a fraction the numerator of which is the actual
number of days in the related Interest Accrual Period and the denominator of
which is 360.  Notwithstanding anything to the contrary herein, Additional
Interest shall be payable or distributed to the Collateral Certificateholder
only to the extent permitted by applicable law.

 

Section 4.4             Determination of Principal Amounts.  The amount of
principal (the “Series 2008-1 Principal”) distributable from the Collection
Account with respect to the Collateral Certificate on each Distribution Date
with respect to the Amortization Period shall be equal to an amount calculated
as follows:  the sum of (a) the Available Series 2008-1 Principal Collections
with respect to such Distribution Date plus (b) any amount on deposit in the
Special Funding Account that is distributable to the Collateral
Certificateholder pursuant to subsection 4.6(d) with respect to the preceding
Monthly Period; provided, however, that with respect to any Distribution Date,
Series 2008-1 Principal may not exceed the Invested Amount.

 

Section 4.5             Special Shared Principal Collections.

 

If Series 2005-1 is outstanding and in its Accumulation Period, the Servicer
shall allocate Collections of Principal Receivables initially allocated to
Series 2008-1 to be treated as Shared Principal Collections under the
Series 2005-1 Supplement solely for the benefit of Series 2005-1 (“Special
Shared Principal Collections”) in an amount, with respect to any Distribution
Date, equal to the lesser of (x) the Principal Allocation Percentage of
Collections of Principal Receivables for the preceding Monthly Period less the
amount thereof applied to pay Series 2008-1 Principal on the related
Distribution Date and (y) the excess of the amount of the Series 2005-1
Principal Shortfall over the amount of Shared Principal Collections allocated
with respect

 


 

thereto pursuant to Section 4.4 of the Agreement.  Special Shared Principal
Collections shall not be allocated pursuant to Section 4.4 of the Agreement but
shall be solely shared by Series 2008-1 with Series 2005-1 for application as
Shared Principal Collections pursuant to the Series 2005-1 Supplement.

 

Section 4.6             Application of Funds on Deposit in the Collection
Account Allocable to the Collateral Certificate.

 

(a)        On each Distribution Date, the Servicer shall instruct the Trustee to
withdraw, and the Trustee, acting in accordance with such instructions set forth
in the Monthly Report, substantially in the form of Exhibit B, shall withdraw
from the Collection Account, or retain therein, as applicable, to the extent of
the sum of (i) the Floating Allocation Percentage of Collections of Finance
Charge Receivables collected during the preceding Monthly Period  and (ii) with
respect to the first Distribution Date, an amount equal to $0 deposited by the
Transferor into the Collection Account on the Closing Date (the “Available
Series 2008-1 Finance Charge Collections”), the following amounts, and apply
such amounts as follows and in the following priority:

 

(i)    Servicing Fee.  An amount equal to the lesser of (x) the Available
Series 2008-1 Finance Charge Collections for such date and (y) the Monthly
Servicing Fee for such Monthly Period shall be paid to the Servicer.

 

(ii)   Investor Defaulted Amount.  An amount equal to the lesser of (x) any
Available Series 2008-1 Finance Charge Collections remaining after giving effect
to the withdrawal pursuant to subsection 4.6(a)(i) and (y) the aggregate
Investor Defaulted Amount for such Distribution Date, shall be treated as
Available Series 2008-1 Principal Collections.

 

(iii)  Reimbursement of Investor Charge-Offs.  An amount equal to the lesser of
(x) any Available Series 2008-1 Finance Charge Collections remaining after
giving effect to the withdrawal pursuant to subsections 4.6(a)(i) and (ii) and
(y) the amount by which the aggregate amount of Investor Charge-Offs for all
prior Distribution Dates exceeds the sum of the aggregate amount previously
applied pursuant to this subsection 4.6(a)(iii) and the aggregate amount of
Adjustment Payment Shortfall Reinstatements will be applied to reinstate prior
reductions of the Invested Amount, and shall be treated as Available
Series 2008-1 Principal Collections.

 

(iv)  Program Fee.  An amount equal to the lesser of (x) any Available
Series 2008-1 Finance Charge Collections remaining after giving effect to the
withdrawals pursuant to subsections 4.6(a)(i) through (iii) and (y) the Monthly
Program Fee for such Monthly Period shall be paid to Target Corporation.

 

(v)   Loyalty, Rewards and TCOE Fee.  An amount equal to the lesser of (x) any
Available Series 2008-1 Finance Charge Collections remaining after giving effect
to the withdrawals pursuant to subsections 4.6(a)(i)


 

through (iv) and (y) the Monthly Loyalty, Rewards and TCOE Fees for such Monthly
Period shall be paid to Target Corporation.

 

(vi)  Monthly Interest.  An amount equal to the lesser of (x) the Available
Series 2008-1 Finance Charge Collections remaining after giving effect to the
withdrawals pursuant to subsections 4.6(a)(i) through (v) and (y) the sum of
Monthly Interest and Carryover Interest shall be paid to the Collateral
Certificateholder in accordance with Section 5.1.

 

(vii) Remaining Collections.  Any Available Series 2008-1 Finance Charge
Collections after giving effect to the withdrawals pursuant to subsections
4.6(a)(i) through (vi) shall be applied by the Trustee, at the direction of the
Servicer, to pay any unpaid expenses or liabilities of the Trust or, if there
are no such shortfalls or other amounts, then to pay such remaining amount to
the Collateral Certificateholder in accordance with Section 5.1.

 

For the avoidance of doubt, the amount withdrawn from the Collection Account
shall not exceed the amount deposited in the Collection Account allocated to the
Collateral Certificate pursuant to Section 4.3 of the Agreement or subsections
4.2(b)(i)(x), 4.2(b)(ii)(x), 4.2(b)(iii)(x) and 4.2(b)(iv).

 

(b)        For each Distribution Date with respect to the Revolving Period, the
Available Series 2008-1 Principal Collections will be first, if Series 2005-1 is
outstanding and in its Accumulation Period, applied as Special Shared Principal
Collections and second, paid to the Holder of the Transferor Certificate to the
extent that the Transferor Amount (excluding the interest represented by any
Supplemental Certificate) is greater than the Required Retained Transferor
Amount (after giving effect to all Receivables transferred to the Trust on such
day) and otherwise shall be deposited in the Special Funding Account.

 

(c)        For each Distribution Date on and after the Amortization Period
Commencement Date, the Trustee, acting pursuant to the Servicer’s instructions,
will distribute the amount of funds on deposit in the Collection Account
available for payment of principal to the Collateral Certificateholder in
accordance with Section 4.4 in the following priority:

 

(i)    an amount equal to Series 2008-1 Principal to the Collateral
Certificateholder; and

 

(ii)   an amount equal to the excess, if any, of (A) the sum of the amounts
described in Section 4.4 over (B) the Invested Amount will be first, if
Series 2005-1 is outstanding and in its Accumulation Period, applied as Special
Shared Principal Collections and second, paid to the Holder of the Transferor
Certificate to the extent that the Transferor Amount (excluding the interest
represented by any Supplemental Certificate) is greater than the Required
Retained Transferor Amount (after giving effect to all Receivables transferred
to the Trust on such day) and otherwise shall be deposited in the Special
Funding Account.

 


 

(d)        On each Distribution Date during the Amortization Period, funds on
deposit in the Special Funding Account and distributable to Series 2008-1 as
provided in Section 4.2 of the Agreement will be deposited in the Collection
Account and allocated to the Collateral Certificateholder in an amount equal to
the lesser of the Principal Shortfalls with respect to Series 2008-1 and the
amount allocated with respect thereto pursuant to Section 4.2 of the Agreement;
provided, however, such amount shall not exceed the Series 2008-1 Principal
after subtracting therefrom any amounts to be deposited in the Collection
Account with respect thereto pursuant to Section 4.4.

 

Section 4.7             Investor Defaulted Amount.

 

Prior to each Distribution Date, the Servicer will calculate the Investor
Defaulted Amount for Series 2008-1 for the immediately preceding  Monthly
Period.   If, on any Distribution Date, (a) the aggregate Investor Defaulted
Amount for the preceding Monthly Period exceeds the Available Series 2008-1
Finance Charge Collections applied to the payment thereof pursuant to subsection
4.6(a)(ii), or (b) the Transferor Amount has been reduced to zero and the
Transferor fails to make an Adjustment Payment, if any, required to be made by
the Transferor on such Distribution Date, the Invested Amount shall be reduced
by the sum of (i) the amount by which the aggregate Investor Defaulted Amount
exceeds the amount applied with respect thereto during such preceding Monthly
Period and (ii) the Series 2008-1 Allocation Percentage of unpaid Adjustment
Payments required to be made by the Transferor when the Transferor Amount has
been reduced to zero on such Distribution Date, and the amount of such reduction
shall be an Investor Charge-Off.

 

Section 4.8             Collateral Certificate Additional Amount.

 

(a)        During the Revolving Period, the Transferor may, at its discretion
and subject to the terms of subsection 4.8(b), request the Trustee to increase
the outstanding principal amount of the Collateral Certificate by an amount (the
“Collateral Certificate Additional Amount”) and on a date (the “Collateral
Certificate Addition Date”) determined by the Transferor.  Upon issuance, the
Collateral Certificate Additional Amount shall be equally and ratably entitled
to the benefits of this Series Supplement and the Agreement.  As a result of
such issuance, the Invested Amount shall be increased by a corresponding amount
and all the calculations required pursuant to this Series Supplement shall, as
of the last day of the Monthly Period prior to the Monthly Period in which the
Collateral Certificate Addition Date occurred, be computed using such increased
Invested Amount.

 

(b)        The Invested Amount shall only be increased pursuant to subsection
4.8(a) upon satisfaction of all of the following conditions:

 

(i)    on or before the third Business Day immediately preceding the Collateral
Certificate Addition Date, the Transferor shall give notice to the Trustee, the
Servicer and the Note Purchaser of such issuance and the date upon which it is
to occur; provided, that for so long as there are outstanding securities issued
by the Trust or a related owner trust that are rated by a Rating Agency, notice
shall also be provided to such Rating Agency;

 


 

(ii)   after giving effect to the Collateral Certificate Additional Amount, the
total amount of Principal Receivables in the Trust shall be greater than or
equal to the Required Principal Balance;

 

(iii)  (x) if after giving effect to the increase of the Invested Amount on the
Collateral Certificate Addition Date, the Invested Amount does not exceed the
Initial Invested Amount, no Series 2008-1 Early Amortization Event or Early
Amortization Event shall have occurred, or been deemed to have occurred, and be
continuing as of the date of the Collateral Certificate Addition Date and the
increase in the outstanding principal amount and the Invested Amount of the
Collateral Certificate shall not result in the occurrence (or deemed occurrence)
of a Series 2008-1 Early Amortization Event or an Early Amortization Event; and
(y) if after giving effect to the increase of the Invested Amount on the
Collateral Certificate Addition Date, the Invested Amount shall exceed the
Initial Invested Amount, no Series 2008-1 Early Amortization Event or Early
Amortization Event, and no event that, with the giving of notice or the lapse of
time, or both, would constitute a Series 2008-1 Early Amortization Event or 
Early Amortization Event, shall have occurred, or been deemed to have occurred,
and be continuing as of the date of the Collateral Certificate Addition Date and
the increase in the outstanding principal amount and the Invested Amount of the
Collateral Certificate shall not result in the occurrence (or deemed occurrence)
of a Series 2008-1 Early Amortization Event or an Early Amortization Event or
any event that, with the giving of notice or the lapse of time, or both, would
constitute a Series 2008-1 Early Amortization Event or an Early Amortization
Event;

 

(iv)  such increase shall be subject to receipt from the Note Purchaser of the
amount required to fund the increase of the Invested Amount; and

 

(v)   after giving effect to the increase of the Invested Amount, the Transferor
Amount (excluding the interest represented by any Supplemental Certificate)
shall be greater than the Required Retained Transferor Amount (after giving
effect to all Receivables transferred to the Trust on such day).

 

ARTICLE V

 

DISTRIBUTIONS AND REPORTS TO SERIES 2008-1

CERTIFICATEHOLDER

 

Section 5.1             Distributions.

 

(a)        On each Distribution Date, the Paying Agent shall distribute to the
Collateral Certificateholder of record on the related Record Date (other than as
provided in Section 12.2 of the Agreement) the amounts that are available on
such Distribution Date to make payments pursuant to subsections 4.6(a)(vi) and
4.6(a)(vii) of this Series Supplement.

 


 

(b)        On each Distribution Date during the Amortization Period, the Paying
Agent shall distribute to the Collateral Certificateholder of record on the
related Record Date (other than as provided in Section 12.2 of the Agreement)
the amounts that are available in the Collection Account pursuant to subsections
4.6(c) and 4.6(d) on such date to pay principal of the Collateral Certificate
pursuant to this Series Supplement up to a maximum amount on any such date equal
to the Invested Amount on such date.

 

(c)        The distributions to be made pursuant to this Section 5.1 are subject
to the provisions of Sections 2.6, 10.1 and 12.2 of the Agreement and
Section 8.1.

 

(d)        Except as provided in Section 12.2 of the Agreement with respect to a
final distribution, distributions to the Collateral Certificateholder hereunder
shall be made by wire transfers in immediately available funds to the account
specified by such Holder; provided that if no account is so specified, such
payments shall be made by check mailed to such Holder at such Collateral
Certificateholder’s address appearing in the Certificate Register without
presentation or surrender of any Collateral Certificate or the making of any
notation thereon; provided, however, that the final payment in retirement of the
Collateral Certificate will be made only upon presentation and surrender of the
Collateral Certificate at the offices specified in the notice of such final
distribution delivered by the Trustee pursuant to Section 12.2 of the Agreement.

 

(e)        Notwithstanding anything in this Series Supplement to the contrary,
the Paying Agent need not distribute to the Collateral Certificateholder, by
deposit into the Note Distribution Account (as defined in the Indenture) or
otherwise, any amounts distributable under this Section 5.1 and allocable under
the Indenture to the Depositor (as defined in the Indenture), as the owner of
the beneficial interest in the Owner Trust, but may pay such amounts directly to
the Depositor, which amounts so paid shall be deemed to have been paid to the
Collateral Certificateholder as provided above.

 

Section 5.2             Reports and Statements to Collateral Certificateholder.

 

(a)        On each Distribution Date, the Paying Agent, on behalf of the
Trustee, shall forward to each Collateral Certificateholder a statement
substantially in the form of Exhibit B prepared by the Servicer.

 

(b)        Not later than each Determination Date, the Servicer shall deliver to
the Trustee and the Paying Agent (i) statements substantially in the form of
Exhibit B prepared by the Servicer and (ii) a certificate of a Servicing Officer
substantially in the form of Exhibit C.

 

(c)        On or before January 31 of each calendar year, beginning with
calendar year 2009, the Paying Agent, on behalf of the Trustee, shall furnish or
cause to be furnished to each Person who at any time during the preceding
calendar year was a Collateral Certificateholder, a statement prepared by the
Servicer containing the information which is required to be contained in the
statement to the Collateral Certificateholder, as set forth in paragraph (a) or
(b) above, as applicable, aggregated for such calendar year or the applicable
portion thereof during which such Person was a Collateral Certificateholder,
together with other information as is required to be provided by an issuer of
indebtedness under the Code.  Such

 


 

obligation of the Servicer shall be deemed to have been satisfied to the extent
that substantially comparable information shall be provided by the Paying Agent
pursuant to any requirements of the Code as from time to time in effect.

 

ARTICLE VI

 

EARLY AMORTIZATION EVENTS

 

Section 6.1             Series 2008-1 Early Amortization Events.

 

If any one of the following events shall occur with respect to the Collateral
Certificate:

 

(a)        failure on the part of (i) Target National Bank duly to observe or
perform in any material respect any covenants or agreements of Target National
Bank set forth in the Bank Purchase Agreement, (ii) TCC duly to observe or
perform in any material respect any covenants or agreements of TCC set forth in
the Receivables Purchase Agreement or (iii) the Transferor (A) to make any
payment or deposit required to be made by the Transferor by the terms of (I) the
Agreement or (II) this Series Supplement, on or before the date occurring five
Business Days after the date such payment or deposit is required to be made
herein, (B) to perform in all material respects the Transferor’s covenant not to
sell, pledge, assign, or transfer to any Person, or grant any impermissible lien
on, any Receivable, or (C) duly to observe or perform in any material respect
any covenants or agreements of the Transferor set forth in the Agreement or this
Series Supplement, which failure has a material adverse effect on the Collateral
Certificateholder and in the case of any violation of clause (i), (ii) or
(iii)(B) and (C) above, continues unremedied for a period of 60 days after the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Transferor by the Trustee, or to the Transferor and
the Trustee by any Collateral Certificateholder;

 

(b)        any representation or warranty made by Target National Bank in the
Bank Purchase Agreement, TCC in the Receivables Purchase Agreement or the
Transferor in the Agreement or this Series Supplement (i) shall prove to have
been incorrect in any material respect when made, which continues to be
incorrect in any material respect for a period of 60 days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given to the Transferor by the Trustee, or to the Transferor and the
Trustee by any Collateral Certificateholder, and (ii) as a result of which the
interests of the Collateral Certificateholder are materially and adversely
affected; provided, however, that a Series 2008-1 Early Amortization Event
pursuant to this subsection 6.1(b) shall not be deemed to have occurred
hereunder if the Transferor has accepted designation of the related Receivable
as an Ineligible Receivable during such period in accordance with the provisions
of the Agreement;

 

(c)        a failure by TCC or the Transferor to make an Addition within five
Business Days after the Required Designation Date;

 

(d)        any Servicer Default shall occur which would have a material adverse
effect on the Collateral Certificateholder;

 


 

(e)        an Event of Default and the acceleration of the Notes pursuant to the
Indenture; or

 

(f)         a Note Purchase Agreement Early Amortization Event;

 

then, the Trustee shall within five days publish a notice of such early
amortization event and in the case of any event described in subparagraph (a),
(b), (c), (d) or (f), after the applicable grace period, if any, set forth in
such subparagraphs, the Collateral Certificateholder evidencing undivided
interests aggregating more than 50% of the Invested Amount by notice then given
in writing to the Trustee, the Transferor and the Servicer may declare that an
early amortization event (a “Series 2008-1 Early Amortization Event”) has
occurred as of the date of such notice, and in the case of any event described
in subparagraph (e), a Series 2008-1 Early Amortization Event shall occur
without any notice or other action on the part of the Trustee or the Collateral
Certificateholder immediately upon the occurrence of such event.  The Trustee
shall provide to the Transferor a copy of any notice received from any
Collateral Certificateholder and the Transferor shall provide to Target National
Bank or TCC, as applicable, a copy of any notice received from the Trustee or
any Collateral Certificateholder under subparagraphs (a) and (b) above if such
notice shall relate to a covenant, agreement, representation or warranty by
Target National Bank or TCC, respectively.

 

ARTICLE VII

 

OPTIONAL TERMINATION; SERIES TERMINATION

 

Section 7.1             Optional Termination.

 

The Collateral Certificate shall be subject to repurchase by the Transferor, at
its option, on any Distribution Date on or after the Distribution Date on which
the outstanding principal amount of the Notes are reduced to an amount less than
or equal to 10% of the highest outstanding principal amount of the Notes at any
time.  The deposit to the Collection Account required in connection with any
such repurchase and final distribution shall be equal to the outstanding
principal balance of the Collateral Certificate plus any accrued and unpaid
interest payable to the Collateral Certificateholder for further payment to
Noteholders through the day prior to the Distribution Date on which the
repurchase occurs determined as set forth in Section 4.3.

 

Section 7.2             Series 2008-1 Termination.

 

(a)        If, on the second Distribution Date prior to the Legal Maturity Date,
the Invested Amount (after giving effect to all changes therein on such date)
would be greater than zero, the Servicer, on behalf of the Trustee, shall,
within 45 days, solicit bids for the sale of Principal Receivables and the
related Finance Charge Receivables (or interests therein) in the amount
specified in subsection 12.2(c) of the Agreement.  Such bids shall require that
such sale shall (subject to subsection 7.2(b)) occur on the Legal Maturity
Date.  The Transferor shall be entitled to participate in, and to receive from
the Trustee a copy of each other bid submitted in connection with, such bidding
process.

 


 

(b)        The Servicer, on behalf of the Trustee, shall sell such Receivables
(or interests therein) on the Legal Maturity Date to the bidder who made the
highest cash purchase offer.  The proceeds of any such sale shall be treated as
Collections on the Receivables and deposited in the Collection Account to be
allocated to the Collateral Certificateholder pursuant to the Agreement and this
Series Supplement; provided, however, that the Servicer shall determine
conclusively the amount of such proceeds which are allocable to Finance Charge
Receivables and the amount of such proceeds which are allocable to Principal
Receivables.  During the period from the second Distribution Date prior to the
Legal Maturity Date to the Legal Maturity Date, the Servicer shall continue to
collect payments on the Receivables and allocate and deposit such Collections in
accordance with the provisions of the Agreement and this Series Supplement.

 

Section 7.3             Special Reduction of the Invested Amount.

 

Pursuant to Section 2.7 of the Indenture, the Owner Trust or the Transferor, as
depositor of the Owner Trust, may, from time to time, surrender for cancellation
Notes acquired by it for its own account by whatever means.  Whenever any Notes
are so delivered for cancellation and are cancelled in accordance with the
Indenture, the Invested Amount and the Collateral Certificate principal balance
shall each be reduced by the aggregate principal amount of Notes so cancelled. 
The Transferor shall notify the Trustee whenever Notes are so delivered for
cancellation under the Indenture.

 

ARTICLE VIII

 

FINAL DISTRIBUTION

 

Section 8.1             Sale of Receivables or Collateral Certificateholder’s
Interest pursuant to Section 2.6 or 10.1 of the Agreement and Section 7.1 or 7.2
of this Series Supplement.

 

(a)        The amount to be paid by the Transferor with respect to Series 2008-1
in connection with a reassignment of Receivables to the Transferor pursuant to
Section 2.6 of the Agreement or a repurchase of the Collateral
Certificateholder’s Interest pursuant to Section 10.1 of the Agreement shall
equal the Reassignment Amount for the first Distribution Date following the
Monthly Period in which the reassignment obligation arises under the Agreement.

 

(b)        With respect to the Reassignment Amount deposited into the Collection
Account pursuant to Section 7.1 or to subsection 8.1(a) or any amounts allocable
to the Collateral Certificateholder’s Interest deposited into the Collection
Account pursuant to Section 7.2, the Trustee shall, not later than 10:00 a.m.,
New York City time, on the applicable Distribution Date, make deposits or
distributions of the following amounts (in the priority set forth below and, in
each case after giving effect to any deposits and distributions otherwise to be
made on such date) in immediately available funds:  (i) (x) the Invested Amount
on such Distribution Date will be distributed to the Paying Agent for payment to
the Collateral Certificateholder and (y) an amount equal to the sum of
(A) Monthly Interest for such Distribution Date, (B) any Monthly Interest
previously due but not distributed to the Collateral Certificateholder on a
prior Distribution Date and (C) the amount of Additional Interest, if any, for
such Distribution Date and any Additional Interest previously due but not
distributed to the Collateral

 


 

Certificateholder on any prior Distribution Date, will be distributed to the
Paying Agent for payment to the Collateral Certificateholder, (ii) any other
amounts payable pursuant to subsection 4.6(a) shall be paid in accordance
therewith and (iii) the balance, if any, will be distributed to the Holder of
the Transferor Certificate.

 

(c)        Notwithstanding anything to the contrary in this Series Supplement or
the Agreement, all amounts distributed to the Paying Agent pursuant to
subsection 8.1(b) for payment to the Collateral Certificateholder shall be
deemed distributed in full to the Collateral Certificateholder on the date on
which such funds are distributed to the Paying Agent pursuant to this
Section and shall be deemed to be a final distribution pursuant to Section 12.2
of the Agreement.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.1             Legend on Collateral Certificate.

 

Each Collateral Certificate will bear a legend or legends substantially in the
following form:

 

EACH PURCHASER OR HOLDER REPRESENTS AND WARRANTS FOR THE BENEFIT OF TARGET
RECEIVABLES CORPORATION AND THE TRUSTEE THAT SUCH PURCHASER IS NOT (I) AN
EMPLOYEE BENEFIT PLAN (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) THAT IS SUBJECT TO THE
PROVISIONS OF TITLE I OF ERISA, (II) A PLAN DESCRIBED IN SECTION 4975(e)(1) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), (III) A GOVERNMENTAL
PLAN, AS DEFINED IN SECTION 3(32) OF ERISA, SUBJECT TO ANY FEDERAL, STATE OR
LOCAL LAW WHICH IS, TO A MATERIAL EXTENT, SIMILAR TO THE PROVISIONS OF
SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, (IV) AN ENTITY WHOSE
UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF A PLAN’S INVESTMENT IN THE
ENTITY OR (V) A PERSON INVESTING “PLAN ASSETS” OF ANY SUCH PLAN (INCLUDING FOR
PURPOSES OF CLAUSES (IV) AND (V) ANY INSURANCE COMPANY GENERAL ACCOUNT, BUT
EXCLUDING ANY ENTITY REGISTERED UNDER THE INVESTMENT COMPANY ACT OF 1940, AS
AMENDED).

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NEITHER THIS COLLATERAL
CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED, ASSIGNED, EXCHANGED OR
OTHERWISE PLEDGED OR CONVEYED, EXCEPT IN ACCORDANCE

 


 

WITH THE POOLING AND SERVICING AGREEMENT AND RELATED SUPPLEMENT REFERRED TO
HEREIN.

 

Each Collateral Certificateholder by virtue of its beneficial interest in the
Collateral Certificate shall be deemed to have made the representations and
warranties stated in such legend.

 

Section 9.2             Ratification of Agreement.

 

As supplemented by this Series Supplement, the Agreement is in all respects
ratified and confirmed and the Agreement as so supplemented by this
Series Supplement shall be read, taken, and construed as one and the same
instrument.

 

Section 9.3             Counterparts.

 

This Series Supplement may be executed in any number of counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.

 

Section 9.4             Transfer of the Collateral Certificate.

 

After the Closing Date, the Collateral Certificate may not be sold,
participated, transferred, assigned, exchanged or otherwise pledged or conveyed
in whole or in part except upon the prior delivery to the Trustee of (i) a Tax
Opinion and (ii) a transferee representation letter (substantially in the form
of Exhibit D).

 

Section 9.5             Jurisdiction; Service.

 

Solely with respect to the Agreement (as supplemented hereby and as further
amended, modified or supplemented from time to time) and the transactions and
other matters contemplated thereby or relating thereto, each of the parties
hereto hereby irrevocably and unconditionally agrees (a) to be subject to the
jurisdiction of the courts of the State of Delaware and of the federal courts
sitting in the State of Delaware, and (b)(i) to the extent such party is not
otherwise subject to service of process in the State of Delaware, to appoint and
maintain an agent in the State of Delaware as such party’s agent for acceptance
of legal process, and (ii) that service of process may also be made on such
party by prepaid certified mail with a proof of mailing receipt validated by the
United States Postal Service constituting evidence of valid service, and that
service made pursuant to (b)(i) or (ii) above shall have the same legal force
and effect as if served upon such party personally within the State of
Delaware.  For purposes of implementing the parties’ foregoing agreement to
appoint and maintain an agent for service of process in the State of Delaware
solely in respect of the Agreement and the transactions and other matters
contemplated thereby or relating thereto, each such party that has not as of the
date hereof already duly appointed such an agent does hereby appoint RL&F
Service Corp., One Rodney Square, 10th Floor, Wilmington, Delaware 19801, as
such agent.

 


 

Section 9.6            GOVERNING LAW.

 

THIS SERIES SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

Section 9.7             Article 8.

 

The Collateral Certificate shall be a security governed by Article 8 of the
Delaware Uniform Commercial Code, as amended from time to time and the Uniform
Commercial Code of any other applicable jurisdiction that currently or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995. 
The foregoing declaration shall not be amended, modified, revoked or otherwise
changed during the effectiveness of the Agreement and this Series Supplement
without the prior written consent of the Collateral Certificateholder.

 

Section 9.8             No Petition.

 

The Transferor, the Servicer and the Trustee, by entering into this
Series Supplement, and each Collateral Certificateholder, by accepting the
Collateral Certificate, hereby covenant and agree that they will not at any time
institute against the Trust or the Owner Trust, or join in any institution
against the Trust or the Owner Trust of, any bankruptcy proceedings under any
United States Federal or state bankruptcy or similar law in connection with any
obligations relating to the Collateral Certificate, the Agreement or this
Series Supplement.

 

Section 9.9             Instructions in Writing.

 

All instructions or other communications given by the Servicer or any other
person to the Trustee pursuant to this Series Supplement shall be in writing.

 

Section 9.10           Adjustments.

 

Any adjustment to the amount of Receivables and Principal Receivables pursuant
to Section 3.9 of the Agreement shall be made within two Business Days of the
Business Day on which such adjustment obligation arises.

 

Section 9.11           Eligible Investments.

 

In addition to the Eligible Investments identified in Section 1.1 of the
Agreement, amounts held in the accounts established for the benefit of the
Collateral Certificateholder may be invested in investments in money market
funds having, at the time of the Trust’s investment, a rating in the highest
rating category from each Rating Agency (which for Standard & Poor’s shall be
limited to investments rated AAAm or AAAm-G) or otherwise approved in writing by
each Rating Agency.

 


 

IN WITNESS WHEREOF, the Transferor, the Servicer and the Trustee have caused
this Series Supplement to be duly executed by their respective officers as of
the day and year first above written.

 

 

 

TARGET RECEIVABLES CORPORATION,

 

  Transferor

 

 

 

 

 

By:

/s/ Spencer Johnson

 

 

 

Name:

Spencer Johnson

 

 

Title:

Vice President

 

 

 

 

 

TARGET NATIONAL BANK,

 

 

  Servicer

 

 

 

 

 

By:

/s/ Angela Jenks

 

 

 

Name:

Angela Jenks

 

 

Title:

Vice President and Cashier

 

 

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION,

 

  Trustee

 

 

 

 

 

 

 

By:

/s/ Benjamin J. Krueger

 

 

 

Name:

Benjamin J. Krueger

 

 

Title:

Vice President

 

 

Series 2008-1 Supplement

 


 

Exhibit A

 

FORM OF COLLATERAL CERTIFICATE

 

No. 1

 

$3,825,000,000

 

 

 

EACH PURCHASER REPRESENTS AND WARRANTS FOR THE BENEFIT OF TARGET RECEIVABLES
CORPORATION AND THE TRUSTEE THAT SUCH PURCHASER IS NOT (I) AN EMPLOYEE BENEFIT
PLAN (AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED (“ERISA”)) THAT IS SUBJECT TO THE PROVISIONS OF TITLE I OF
ERISA, (II) A PLAN DESCRIBED IN SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”), (III) A GOVERNMENTAL PLAN, AS DEFINED IN
SECTION 3(32) OF ERISA, SUBJECT TO ANY FEDERAL, STATE OR LOCAL LAW WHICH IS, TO
A MATERIAL EXTENT, SIMILAR TO THE PROVISIONS OF SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE, (IV) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN
ASSETS BY REASON OF A PLAN’S INVESTMENT IN THE ENTITY OR (V) A PERSON INVESTING
“PLAN ASSETS” OF ANY SUCH PLAN (INCLUDING FOR PURPOSES OF CLAUSES (IV) AND
(V) ANY INSURANCE COMPANY GENERAL ACCOUNT, BUT EXCLUDING ANY ENTITY REGISTERED
UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED).

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NEITHER THIS COLLATERAL
CERTIFICATE NOR ANY INTEREST HEREIN MAY BE TRANSFERRED, ASSIGNED, EXCHANGED OR
OTHERWISE PLEDGED OR CONVEYED, EXCEPT IN ACCORDANCE WITH THE POOLING AND
SERVICING AGREEMENT AND RELATED SUPPLEMENT REFERRED TO HEREIN.

 

 

TARGET CREDIT CARD MASTER TRUST

 

COLLATERAL CERTIFICATE

 

Evidencing an undivided interest in a trust, the corpus of which consists of
receivables generated from time to time in the ordinary course of business from
a portfolio of consumer open-end credit card accounts generated or to be
generated by Target National Bank (“Target National Bank” or the “Servicer”) and
other assets and interests constituting the Trust under the Agreement described
below.

 


 

Not an interest in or a recourse obligation of Target Corporation, Target
National Bank, Target Capital Corporation or Target Receivables Corporation or
any affiliate of any of them.

 

This Investor Certificate certifies that Target Credit Card Owner Trust 2008-1
(the “Certificateholder”) is the registered owner of a fractional undivided
interest in the Target Credit Card Master Trust (the “Trust”) issued pursuant to
the Amended and Restated Pooling and Servicing Agreement, dated as of April 28,
2000, as amended by Amendment No. 1, dated as of August 22, 2001 (as amended,
supplemented or otherwise modified, the “Pooling and Servicing Agreement,” such
term to include any amendment thereto), by and among Target Receivables
Corporation, as Transferor (the “Transferor”), Target National Bank, as the
Servicer, and Wells Fargo Bank, National Association, as Trustee (the
“Trustee”), and the Series 2008-1 Supplement, dated as of May 19, 2008 (the
“Series Supplement”), by and among the Transferor, the Servicer and the
Trustee.  The Pooling and Servicing Agreement, as supplemented by the Series 
Supplement, is herein referred to as the “Agreement.”  The corpus of the Trust
consists of all of the Transferor’s right, title and interest in, to and under
the Trust Assets (as defined in the Agreement).

 

To the extent not defined herein, capitalized terms used herein have the
respective meanings assigned to them in the Agreement.

 

Although a summary of certain provisions of the Agreement is set forth below,
this Investor Certificate is qualified in its entirety by the terms and
provisions of the Agreement and reference is made to the Agreement for
information with respect to the interests, rights, benefits, obligations,
proceeds and duties evidenced hereby and the rights, duties and obligations of
the Trustee.

 

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement, as amended from time to time,
the Certificateholder by virtue of the acceptance hereof assents and by which
the Certificateholder is bound.  This Certificate is a duly authorized Investor
Certificate entitled “Collateral Certificate” (the “Collateral Certificate”),
which represents an undivided interest in the Trust, including the right to
receive the Collections and other amounts allocated to the Collateral
Certificate at the times and in the amounts specified in the Agreement and to be
deposited in the Collection Account, the Note Principal Funding Account and the
Noteholder Reserve Account or paid to the Collateral Certificateholder.

 

The aggregate interest represented by the Collateral Certificate at any time in
the Principal Receivables in the Trust shall not exceed an amount equal to the
Invested Amount at such time.  As of the Closing Date, the Initial Invested
Amount is $3,825,000,000.

 

The Invested Amount on any date of determination will be an amount equal to the
sum of (a) the Initial Invested Amount, plus (b) the sum of the aggregate
amounts allocated with respect to the reimbursement of Investor Charge-Offs and
available on all prior Distribution Dates, plus (c) the sum of the aggregate
Adjustment Payment Shortfall Reinstatements on all prior dates of determination,
plus (d) the aggregate amount of any increases in the principal amount of the
Collateral Certificate after the Closing Date, including the principal balance
of any

 


 

Note Purchaser Note Repurchase, minus (e) the aggregate amount of principal
payments made to the Collateral Certificateholder prior to such date, minus
(f) the aggregate amount of Investor Charge-Offs for all prior Distribution
Dates, minus (g) the Principal Payment Adjustment for such date or any prior
date, and minus (h) the aggregate amount of any reductions in the Invested
Amount as a result of the purchase by the Transferor for cancellation of a
portion of the Notes, including the principal balance of any Transferor Note
Repurchase.

 

The Transferor will retain an undivided interest in the Trust pursuant to the
Agreement.  The Transferor’s Interest is the interest in the Principal
Receivables not represented by any of the Investor Certificates or
Participations issued by the Trust.  The Transferor’s Interest may be exchanged
by the Transferor pursuant to the Agreement for a newly issued Series of
Investor Certificates and a reduced Transferor’s Interest upon the conditions
set forth in the Agreement.

 

Beginning on June 25, 2008 and on each Distribution Date thereafter, the Trustee
shall distribute to the Collateral Certificateholder of record as of the last
Business Day of the calendar month preceding such Distribution Date such amounts
as are payable pursuant to the Agreement.   The Series 2008-1 Termination Date
is the earlier to occur of (i) the date on which the Invested Amount is reduced
to zero, and (ii) the Legal Maturity Date.  Principal with respect to the
Collateral Certificate will be paid under the circumstances described in the
Agreement.

 

Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, by manual signature, this Collateral Certificate shall
not be entitled to any benefit under the Agreement, or be valid for any purpose.

 

This Collateral Certificate shall constitute a “security” within the meaning of
(i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the State of Delaware and (ii) the
Uniform Commercial Code of any other applicable jurisdiction that currently or
hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995.

 

This Collateral Certificate shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the conflict of law
principles thereof.

 


 

IN WITNESS WHEREOF, the Transferor has caused this Collateral Certificate to be
duly executed under its official seal.

 

 

 

TARGET RECEIVABLES CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Dated: May 19, 2008

 

 

CERTIFICATE OF AUTHENTICATION

 

 

This is the Collateral Certificate of Target Credit Card Master Trust,
Series 2008-1 referred to in the within-mentioned Agreement.

 

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title

 


 

Exhibit B

 

FORM OF MONTHLY SERIES 2008-1 COLLATERAL CERTIFICATEHOLDERS’ STATEMENT

 


 

MONTHLY COLLATERAL CERTIFICATEHOLDERS’ STATEMENT

TARGET NATIONAL BANK

TARGET CREDIT CARD MASTER TRUST

SERIES 2008-1

 

Pursuant to the Amended and Restated Pooling and Servicing Agreement, dated as
of April 28, 2000, as amended by Amendment No. 1 thereto, dated as of August 22,
2001 (as amended, supplemented or otherwise modified, the “Agreement”), as
supplemented by the Series 2008-1 Supplement (as may be amended, from time to
time, the “Series Supplement”), each among Target National Bank, as Servicer,
Target Receivables Corporation, as Transferor, and Wells Fargo Bank, National
Association, as Trustee, the Servicer is required to prepare certain information
each month regarding distributions to Certificateholders and the performance of
the Trust.

 

The information with respect to the applicable Distribution Date and Monthly
Period is set forth below.

 

Monthly Period:

 

Distribution Date:

 

No. of days in Monthly Period:

 

No. of days in Interest Accrual Period:

 

No. of weeks in Monthly Period:

 

No. of weeks in Fiscal year:

 

 

A.            ORIGINAL DEAL PARAMETERS

 

(a)           Note Initial Principal Balance

(b)           Initial Invested Amount

 

(c)           Interest Rate

(d)           Servicing Fee Rate

(e)           Program Fee Rate

(f)            Loyalty, Rewards and TCOE Fee Rate Cap

(g)           Discount Percentage

 

I.              RECEIVABLES IN THE TRUST

 

(a)           Beginning of the Period Principal Receivables

(b)           Beginning of the Period Finance Charge Receivables

(c)           Beginning of the Period Discounted Receivables

(d)           Beginning of the Period Total Receivables (a + b + c)

 

(e)           Removed Principal Receivables

(f)            Removed Finance Charge Receivables

(g)           Removed Total Receivables (e + f)

 

(h)           Supplemental Principal Receivables

(i)            Supplemental Finance Charge Receivables

(j)            Supplemental Total Receivables (h + i)

 

(k)           End of Period Principal Receivables

(l)            End of Period Finance Charge Receivables

(m)          End of Period Discounted Receivables

(n)           End of Period Total Receivables (k + l + m)

 

II.            INVESTED AMOUNTS

 

(a)           Initial Invested Amount

 

(b)           Invested Amount (Beginning of Monthly Period)

(c)           Invested Amount (End of Monthly Period)

 

(d)           Invested Amount (End of Revolving Period)

 

(e)           Note Principal Balance (End of Period)

 


 

III.           ALLOCATION PERCENTAGES

 

(a)           Floating Allocation Percentage (II.b/(I.a + V.d)

 

(b)           Principal Allocation Percentage (II.b/(I.a + V.d)

or (II.d/(I.a + V.d) during Amortization

 

IV.           SERIES CALCULATIONS

(Formulas shown will be adjusted if there is any amount in the Special Funding
Account)

 

(a)           Servicing Fee (# of wks in monthly period / # of wks in fiscal
year * (II.b * A.d)

(b)           Program Fee (# of wks in monthly period / # of wks in fiscal year
* (II.b * A.e)

 

(c)           Investor Defaulted Amount (III.a * (VI.o))

 

(d)           Loyalty Rewards and TCOE Fees for the Monthly Period

(i) Loyalty, Rewards to guests - new accounts

(ii) Loyalty, Rewards to guests - ongoing purchases

(iii) Accrued TCOE payments to schools

 

(e)           Loyalty, Rewards and TCOE Fees allocated to Series 2008-1
(II.b/I.a * IV.d)

(f)            Loyalty, Rewards and TCOE Fee Rate Cap (# of wks in monthly
period / # of wks in fiscal

year * (II.b * A.f)

 

(g)           Monthly Loyalty, Rewards & TCOE fees (lesser of (e) & (f))

 

V.            TRANSFEROR’S INTEREST, RETAINED INTEREST, AND SPECIAL FUNDING
ACCOUNT

 

(a)           Transferor’s Amount (end of month)

(b)           Required Retained Transferor Amount (end of month)

(c)           Required Principal Balance (end of month)

(d)           Funds on deposit in Special Funding Account (beginning of month)

(e)           Funds on deposit in Special Funding Account (end of month)

 

VI.           PERFORMANCE SUMMARY

 

COLLECTIONS:

(a)           Collections of Principal Receivables

(b)           Collections of Finance Charge Receivables (from cardholder
payments)

(c)           Collections of Finance Charge Receivables (from merchant fees,

deferred billing fees, collection account interest, interchange fees)

(d)           Collections of Discount Option Receivables

(e)           Total Finance Charge Collections (b + c + d)

(f)            Total Collections (a + e)

 

DELINQUENCIES AND LOSSES:

(g)           2 missed payments

(h)           3 missed payments

(i)            4 missed payments

(j)            5 missed payments

(k)           6 missed payments

 

(l)            Total delinquencies (g + h + i + j + k)

 

(m)          Gross Charge-Offs during the month

(n)           Recoveries during the month

(i) Recoveries from cardholders

(ii) Recoveries from asset sales

(o)           Net Charge-Offs during the month (m - n)

 

VII.         NON-U.S. ACCOUNTS

 

(a)           Non-US Accounts at end of month

(b)           as a percentage of total (a / c)

 


 

(c)           Total number of Accounts in Trust (at end of month)

 

VIII.        AVAILABLE SERIES 2008-1 FINANCE CHARGE COLLECTIONS AND APPLICATION
OF FUNDS

 

(a)           Floating Allocation Percentage of Total Finance Charge Collections
(III.(a) * VI.(e))

(b)           Available Series 2008-1 Finance Charge Collections

 

(i)            Monthly Servicing Fee (IV.a)

 

(ii)           Investor Defaulted Amount (IV.c)

 

(iii)          Reimbursement of Investor Charge-Offs

 

(iv)          Monthly Program Fee (IV.b)

 

(v)           Monthly, Loyalty Rewards & TCOE fees (IV.g)

 

(vi)          Monthly Interest and Carryover Interest ((A.c * II.e) * (Days in
interest accrual period/360)

 

(vii)         Remaining Finance Charge Collections (b-i-ii-iii-iv-v-vi)

 

IX.           PORTFOLIO PERFORMANCE RATES

 

(a)           Series Finance Charge Yield (((VIII.a / # of wks in monthy period)
* # of wks in fiscal year)/II.b)

(b)           Investor Defaulted Amount % ((VIII.ii * 12)/II.b)

(c)           Servicing Fee %

(d)           Program Fee %

(e)           Monthly, Loyalty Rewards and TCOE Fee % ((VIII.v / # of wks in
monthly period) * # of wks

in fiscal year)/ II.b)

(f)

 

Interest Rate for the period (A.c)

 

 

 

(g)           Excess Spread % (a-b-c-d-e-f)

(h)           Excess Spread % (prior month)

(i)            Excess Spread % (2 months ago)

 

(j)            3 Month Average Excess Spread %

 

(k)           Monthly Payment Rate ((VI.a+VI.b) / I.d) * (30 / # of days in
monthly period))

 

(l)            Cap Test Percentage (II.c/(I.k + V.e)

(m)          Cap Test Percentage (prior month)

(n)           Cap Test Percentage (2 months ago)

 

(o)           Transferor Note Repurchase

 

(p)           [RESERVED]

 

X.            PRINCIPAL COLLECTIONS

(a)           Series 2008-1 Principal (lesser of (v) and (vi))

(i) Principal Allocation percentage of Principal Collections

(III.b * VI.a)

(ii) Investor Defaulted Amount (VIII.ii)

(iii) Reimbursement of Investor Charge-offs (VIII.iii)

(iv) Allocable amounts in Special Funding Account

 

 

(v) Available Series 2008-1 Principal Collections (i+ii+iii+iv)

 

(vi) Invested Amount (End of Period) (II.c)

 

 

(b)           Special Shared Principal Collections

 

XI.           INVESTOR CHARGE-OFFS

 

INVESTOR CHARGE-OFFS

(a)           Investor Charge-Offs (current month)

 


 

(b)           Aggregate Investor Charge-Offs

(c)           Aggregate amount reimbursed in respect of Investor Charge-Offs

(d)           Aggregate Adjustment Payment Shortfall Reinstatement

(e)           The amount, if any, by which the Note Principal Balance exceeds
the

Invested Amount after giving effect to all transactions on such Distribution

Date

 

XII.         PRINCIPAL PAYMENT ADJUSTMENT

 

(a)           Principal Payment adjustment for current or any prior Distribution
Date

 

 

 

TARGET NATIONAL BANK,

 

 

  as Servicer

 

 

 

 

 

By: /s/

 

 

 

Name:

 

 

Title:

 

 


 

Exhibit C

 

FORM OF MONTHLY SERVICER’S CERTIFICATE

 

TARGET NATIONAL BANK

 

TARGET CREDIT CARD MASTER TRUST
SERIES 2008-1

 

The undersigned, a duly authorized representative of Target National Bank, as
Servicer (“Target National Bank” or the “Servicer”), pursuant to the Amended and
Restated Pooling and Servicing Agreement, dated as of April 28, 2000, as amended
by Amendment No. 1, dated as of August 22, 2001 (as amended, supplemented or
otherwise modified, the “Agreement”), as supplemented by the Series 2008-1
Supplement (as amended and supplemented, the “Series Supplement”), dated as of
May 19, 2008, by and among Target National Bank, Target Receivables Corporation
and Wells Fargo Bank, National Association, does hereby certify as follows:

 

1.  Capitalized terms used in this Certificate have their respective meanings as
set forth in the Agreement or the Series Supplement, as applicable.

 

2.  Target National Bank is, as of the date hereof, the Servicer under the
Agreement.

 

3.  The undersigned is a Servicing Officer.

 

4.  This Certificate relates to the Distribution Date occurring on
                         ,          (the “                      Distribution
Date”).

 

5.  As of the date hereof, to the best knowledge of the undersigned, the
Servicer has performed in all material respects all its obligations under the
Agreement through the Monthly Period preceding such Distribution Date [or, if
there has been a default in the performance of any such obligation, set forth in
detail (i) the nature of such default, (ii) the action taken by the Servicer, if
any, to remedy such default and (iii) the current status of each such default;
if applicable, insert “None.”]

 

6.  As of the date hereof, to the best knowledge of the undersigned, no Early
Amortization Commencement Date occurred on or prior to such Distribution Date.

 


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate this          day of                                .

 

 

 

 

TARGET NATIONAL BANK,

 

  as Servicer

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


 

Exhibit D

 

FORM OF TRANSFEREE REPRESENTATION LETTER

 

[DATE]

 

Target Receivables Corporation

1000 Nicollet Mall

Minneapolis, Minnesota 55403

 

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

 

Re:  Target Credit Card Master Trust, Series 2008-1

 

Ladies and Gentlemen:

 

In connection with the proposed purchase of $                               in
principal amount of the Target Credit Card Master Trust, Series 2008-1
Collateral Certificate (the “Collateral Certificate”), the undersigned (the
“Purchaser”) confirms in this letter (the “Transferee Representation Letter”)
that:

 

I.              The Purchaser has received such information and documentation as
the Purchaser deems necessary in order to make its investment decision.  The
Purchaser understands that such information and documentation speaks only as of
its date and that the information contained therein may not be correct or
complete as of any time subsequent to such date.

 

II.            The Purchaser agrees to be bound by the restrictions and
conditions relating to the Collateral Certificate set forth in the Amended and
Restated Pooling and Servicing Agreement, dated as of April 28, 2000, as amended
by Amendment No. 1, dated as of August 22, 2001 (as amended, supplemented or
otherwise modified, the “Pooling and Servicing Agreement,” such term to include
any amendment thereto), by and among Target Receivables Corporation, as
Transferor (the “Transferor”), Target National Bank, as the Servicer, and Wells
Fargo Bank, National Association, as Trustee (the “Trustee”), and the
Series 2008-1 Supplement, dated as of May 19, 2008 (the “Series Supplement”), by
and among the Transferor, the Servicer and the Trustee.  The Pooling and
Servicing Agreement, as supplemented by the Series Supplement, is herein
referred to as the “Agreement.”  The Purchaser agrees to be bound by, and

 


 

not to reoffer, resell, pledge or otherwise transfer (any such act, a
“Transfer”) the Collateral Certificate except in compliance with such
restrictions and conditions including but not limited to those in Section 9.4 of
the Series Supplement.

 

III.           The Purchaser agrees that the Collateral Certificate may be
reoffered, resold, pledged or otherwise transferred only in compliance with the
Securities Act of 1933, as amended (the “Securities Act”) and other applicable
laws and only (i) to the Transferor or (ii) to a limited number of institutional
“accredited investors” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) and in a transaction exempt from the
registration requirements of the Securities Act (upon delivery of the
documentation required by the Pooling and Servicing Agreement and, if the
Trustee so requires, an opinion of counsel satisfactory to the Trustee).

 

IV.           The Purchaser certifies that this Transferee Representation Letter
has been duly executed and delivered and constitutes the legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles affecting the enforcement of creditors’ rights generally and general
principles of equity.

 

V.            The Purchaser is, for federal income tax purposes, either (i) a
citizen or resident of the United States, (ii) a corporation or partnership
organized in or under the laws of the United States or any state thereof or the
District of Columbia which, if such entity is a tax-exempt entity, recognizes
that payments with respect to the Collateral Certificate may constitute
unrelated business taxable income, (iii) an estate the income of which is
includible in gross income for U.S. federal income tax purposes regardless of
its source, or (iv) either (x) a trust for which a court within the United
States is able to exercise primary supervision over its administration and for
which one or more persons described in this paragraph are able to control all
substantial decisions or (y) a trust for which a valid election has been made to
be treated as a United States person.  The Purchaser will furnish to the Person
from whom it is acquiring any interest in the Collateral Certificate, the
Servicer and the Trustee, a properly executed U.S. Internal Revenue Service
Form W-9 (and will furnish a new Form W-9, or any successor applicable form,
upon the expiration or obsolescence of any previously delivered form) and such
other certifications, representations or Opinions of Counsel as may be requested
by the Trustee.

 

VI.           The Purchaser has not acquired and it will not Transfer any
interest in the Collateral Certificate, or cause an interest in the Collateral
Certificate to be marketed, on or through an “established securities market”
within the meaning of Section 7704(b)(1) of the Code and any Treasury
regulations thereunder, including, without limitation, an over the counter
market or an interdealer quotation system that regularly disseminates firm buy
or sell quotations.  In addition, (i) the Purchaser is not and will not become
(and, if it is disregarded as an entity separate from its owner within the
meaning of Treasury Regulations Section 301.7701-3(a) (a “DRE”), its owner is
not and will not become), for so long as the Purchaser holds an interest in the
Collateral Certificate, a partnership, Subchapter S corporation or grantor trust
for U.S. federal income tax purposes (a “Flow-Thru Entity”) or (ii) if the
Purchaser (or, if the assignee is a DRE,

 


 

its owner) is, or becomes, a Flow-Thru Entity, for so long as the Purchaser (or,
if the Purchaser is a DRE, its owner) is a Flow-Thru Entity and the Purchaser
holds an interest in the Collateral Certificate, not more than 50% of the value
of any interests in the Purchaser (or, if the Purchaser is a DRE, its owner)
will be attributable to interests in the Trust held by the Purchaser.  The
opinion of tax counsel to the effect that the Trust will not be treated as an
association or as a publicly traded partnership taxable as a corporation is
dependent in part on the accuracy of the Purchaser’s certifications described in
this paragraph.

 

VII.          The Purchaser understands that a subsequent Transfer of the
Collateral Certificate will be void if such Transfer would cause the number of
Targeted Holders (as defined in the Series Supplement) to exceed ninety-five.

 

VIII.        The Purchaser understands that the opinion of tax counsel that the
Trust is not a publicly traded partnership taxable as a corporation is dependent
in part on the accuracy of the representations in paragraphs V and VI.

 

IX.           The Purchaser is an institutional “accredited investor” (as
defined in Rule 501(a)(1), (2), (3), or (7) of Regulation D under the Securities
Act) and has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of its investment in the
Collateral Certificate, and the Purchaser and any account for which the
Purchaser is acting are each able to bear the economic risk of its investment.

 

X.            The Purchaser is acquiring the Collateral Certificate purchased by
it for its own account or for a single account (each of which is an
institutional accredited investor) as to which the Purchaser exercises sole
investment discretion.

 

XI.           The Purchaser represents and warrants for the benefit of Target
Receivables Corporation and the Trustee that such Purchaser is not (i) an
employee benefit plan (as defined in section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) that is subject to the
provisions of Title I of ERISA, (ii) a plan described in Section 4975(e)(1) of
the Internal Revenue Code of 1986, as amended (the “Code”), (iii) a Governmental
Plan, as defined in section 3(32) of ERISA, subject to any federal, state or
local law which is, to a material extent, similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code, (iv) an entity whose
underlying assets include plan assets by reason of a plan’s investment in the
entity or (v) a Person investing “plan assets” of any such plan (including for
purposes of clauses (iv) and (v) any insurance company general account, but
excluding any entity registered under the Investment Company Act of 1940, as
amended).

 

XII.         The Purchaser understands that any purported Transfer of any
portion of the Collateral Certificate in contravention of the restrictions and
conditions in paragraphs I through XI above (including any violation of the
representation in paragraph V by an investor who continues to hold an interest
in the Collateral Certificate occurring any time after the Transfer in which it
acquired such Collateral Certificate) shall be null and void and the purported
Purchaser shall not be recognized by the Trust or any other person as a
Collateral Certificateholder for any purpose.

 


 

XIII.        The Purchaser further understands that, on any proposed reoffer,
resale, pledge or other transfer of the Collateral Certificate, the Purchaser
will be required to furnish to the Trustee and the Transfer Agent and Registrar,
such certifications and other information as the Trustee or the Transfer Agent
and Registrar may reasonably require to confirm that the proposed sale complies
with the foregoing restrictions and with the restrictions and conditions of the
Collateral Certificate and the Agreement pursuant to which the Collateral
Certificate was issued and the Purchaser agrees that if the Purchaser determines
to Transfer the Collateral Certificate, the Purchaser will cause its proposed
Purchaser to provide the Transferor, the Servicer and the Trustee with a letter
substantially in the form of this Transferee Representation Letter.  The
Purchaser further understands that the Collateral Certificate purchased by it
will bear a legend to the foregoing effect.

 

XIV.        The person signing this Transferee Representation Letter on behalf
of the ultimate beneficial purchaser of the Collateral Certificate has been duly
authorized by such beneficial purchaser of the Collateral Certificate to do so.

 

You are entitled to rely upon this Transferee Representation Letter and are
irrevocably authorized to produce this Transferee Representation Letter or a
copy hereof to any interested party in any administrative or legal proceeding or
official inquiry with respect to the matters covered hereby.

 

 

Very truly yours,

 

 

 

[Full Legal Name of Purchaser]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 


 

Exhibit E

 

Adjustment Payment Schedule*

 

DISTRIBUTION DATE

 

 

ADJUSTMENT
PERCENTAGE

June 2008

 

 

6.90%

July 2008

 

 

6.80%

August 2008

 

 

6.70%

September 2008

 

 

6.60%

October 2008

 

 

6.50%

November 2008

 

 

6.39%

December 2008

 

 

6.29%

January 2009

 

 

6.19%

February 2009

 

 

6.08%

March 2009

 

 

5.98%

April 2009

 

 

5.87%

May 2009

 

 

5.77%

June 2009

 

 

5.66%

July 2009

 

 

5.55%

August 2009

 

 

5.45%

September 2009

 

 

5.34%

October 2009

 

 

5.23%

November 2009

 

 

5.12%

December 2009

 

 

5.01%

January 2010

 

 

4.90%

February 2010

 

 

4.79%

March 2010

 

 

4.68%

April 2010

 

 

4.57%

May 2010

 

 

4.45%

June 2010

 

 

4.34%

July 2010

 

 

4.23%

August 2010

 

 

4.11%

September 2010

 

 

4.00%

October 2010

 

 

3.88%

November 2010

 

 

3.77%

December 2010

 

 

3.65%

January 2011

 

 

3.53%

February 2011

 

 

3.42%

March 2011

 

 

3.30%

 

--------------------------------------------------------------------------------

* Intended to produce a yield to the Note Purchaser of LIBOR + 2.28%.

 


 

DISTRIBUTION DATE

 

 

ADJUSTMENT
PERCENTAGE

April 2011

 

 

3.18%

May 2011

 

 

3.06%

June 2011

 

 

2.94%

July 2011

 

 

2.82%

August 2011

 

 

2.70%

September 2011

 

 

2.57%

October 2011

 

 

2.45%

November 2011

 

 

2.33%

December 2011

 

 

2.21%

January 2012

 

 

2.08%

February 2012

 

 

1.96%

March 2012

 

 

1.83%

April 2012

 

 

1.70%

May 2012

 

 

1.58%

June 2012

 

 

1.45%

July 2012

 

 

1.32%

August 2012

 

 

1.19%

September 2012

 

 

1.06%

October 2012

 

 

0.93%

November 2012

 

 

0.80%

December 2012

 

 

0.67%

January 2013

 

 

0.54%

February 2013

 

 

0.40%

March 2013

 

 

0.27%

April 2013

 

 

0.13%

May 2013 and thereafter

 

 

0.00%

 